Citation Nr: 0919796	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
2000, for the grant of an evaluation of 100 percent disabling 
for rheumatoid arthritis of multiple joints.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than November 
13, 1991, for a grant of service connection for bilateral 
hearing loss.

4.  Entitlement to a clothing allowance.

5.  Entitlement to total disability based on individual 
unemployability (TDIU).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
testicular mass.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July1986 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Huntington, 
West Virginia, and Montgomery, Alabama.

The Board notes that the Veteran requested a hearing in 
Washington, D.C. in his December 2008 substantive appeal, but 
later withdrew this request in a letter dated in March 2009.

The Board notes that the Veteran did not file a timely appeal 
regarding the issue of whether clear and unmistakable error 
was made by the rating decision dated March 29, 2004, which 
granted an evaluation of 10 percent disability for service 
connected bilateral hearing loss.  As such, this issue is not 
before the Board on appeal and the issue regarding the 
Veteran's hearing loss is stated on the front page of this 
decision as entitlement to an initial compensable evaluation 
for bilateral hearing loss.

The issues of entitlement to a clothing allowance, 
entitlement to TDIU; and whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for right testicular mass are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO increased the 
evaluation of the Veteran's rheumatoid arthritis to 100 
percent disabling, effective January 11, 2000.

2.  There is no medical evidence, prior to January 11, 2000, 
revealing manifestations of rheumatoid arthritis of 
constitutional manifestations associated with active joint 
involvement, that the Veteran was totally incapacitated, had 
weight loss and anemia productive of severe impairment of 
health, or severely incapacitating episodes.

3.  The results of VA audiometric tests conducted in January 
1992 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear

4.  The results of VA audiometric tests conducted in January 
1999 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear

5.  The results of VA audiometric tests conducted in November 
2002 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear

6.  The results of VA audiometric tests conducted in January 
2004 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear

7.  The results of VA audiometric tests conducted in August 
2005 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear.

8.  The Veteran did not submit a claim, either formal or 
informal, for service connection for bilateral hearing loss 
until November 13, 1991.




CONCLUSIONS OF LAW

1.  An effective date earlier than January 11, 2000, for the 
award of an evaluation of 100 percent disabling for 
rheumatoid arthritis, is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2008).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).

3.  Entitlement to an effective date prior to November 13, 
1991, for the grant of service connection for bilateral 
hearing loss, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, in regard to the Veteran's claim of 
entitlement to an initial compensable evaluation for 
bilateral hearing loss and entitlement to an effective date 
earlier than November 13, 1991, for a grant of service 
connection for bilateral hearing loss, for VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The appellant was afforded VA medical 
examinations in January 1992, January 1999, and January 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claim of entitlement to an 
effective date earlier than January 11, 2000, for the grant 
of an evaluation of 100 percent disabling for rheumatoid 
arthritis of multiple joints, because the application of the 
law to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Earlier Effective Date for the Award of Increased 
Evaluation

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In a July 2003 rating decision, the RO increased the 
evaluation of the Veteran's rheumatoid arthritis to 100 
percent disabling, effective January 11, 2000.  The Veteran 
seeks entitlement to an effective date earlier than January 
11, 2000, for an evaluation of 100 percent disabling for 
rheumatoid arthritis.  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis is evaluated as 20 percent 
disabling.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 .

In March 1995 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran was diagnosed with 
rheumatoid arthritis of both hands, elbows, and knees.  The 
examiner did not report any constitutional manifestations 
associated with active joint involvement, that the Veteran 
was totally incapacitated, had weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating episodes.

In June 1996 the Veteran was afforded a VA C&P examination.  
The Veteran was diagnosed with rheumatoid arthritis of the 
hips, knees, ankles, and elbows.  The examiner did not report 
any constitutional manifestations associated with active 
joint involvement, that the Veteran was totally 
incapacitated, had weight loss and anemia productive of 
severe impairment of health, or severely incapacitating 
episodes.

In February 1999 the Veteran was afforded a VA C&P 
examination.  The Veteran was diagnosed with rheumatoid 
arthritis of the knees, hips, elbows, and hands.  The 
examiner did not report any constitutional manifestations 
associated with active joint involvement, that the Veteran 
was totally incapacitated, had weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating episodes.  The examiner reported that the 
Veteran was observed to be fully functional especially with 
the use of his hands.  He was only mildly limited.

The Veteran's treatment records reveal that the Veteran has 
been treated continuously for rheumatoid arthritis since 
January 1989 while in service.  However, the records do not 
reveal any constitutional manifestations associated with 
active joint involvement, that the Veteran was totally 
incapacitated, had weight loss and anemia productive of 
severe impairment of health, or severely incapacitating 
episodes prior to January 11, 2000.

In light of the evidence, the Board finds that entitlement to 
an effective date earlier than January 11, 2000, for the 
grant of an evaluation of 100 percent disabling for 
rheumatoid arthritis of multiple joints, is not warranted.  
Prior to January 11, 2000, the Veteran's rheumatoid arthritis 
did not manifest any constitutional manifestations associated 
with active joint involvement, that the Veteran was totally 
incapacitated, had weight loss and anemia productive of 
severe impairment of health, or severely incapacitating 
episodes.  Therefore entitlement to an evaluation of 100 
percent disabling did not arise prior to January 11, 2000.  
As such, entitlement to an effective date earlier than 
January 11, 2000, for the grant of an evaluation of 100 
percent disabling for rheumatoid arthritis of multiple 
joints, must be denied.

III.  Initial Evaluation of Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the Veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

In March 2004, the RO granted service connection for 
bilateral hearing loss and assigned a 10 percent disabling 
evaluation under Diagnostic Code 6100, effective November 2, 
1995.  Subsequently, after a finding of clear and 
unmistakable error, the RO reduced the Veteran's evaluation 
for bilateral hearing loss to noncompensable, pursuant to 
Diagnostic Code 6100, and granted an effective date of 
November 13, 1991.  The Veteran contends that his bilateral 
hearing loss is more severe than contemplated by a 
noncompensable evaluation.

In January 1992, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
20
LEFT
15
10
20
10

Pure tone threshold levels averaged 18 decibels for the right 
ear and 14 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 100 percent in his left ear.  The results do 
not represent an exceptional pattern of hearing in either 
ear.  See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears 
must be evaluated only under Table VI.

The mechanical application of the Rating Schedule to the 
January 1992 VA audiometric evaluation shows that the Veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In January 1999, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
25
30
LEFT
25
20
25
25

Pure tone threshold levels averaged 28 decibels for the right 
ear and 24 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 96 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

The mechanical application of the Rating Schedule to the 
March 2004 VA audiometric evaluation shows that the Veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In November 2002 the Veteran underwent a VA outpatient 
audiology consultation examination, which revealed pure tone 
threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
55
LEFT
35
40
45
45

Pure tone threshold levels averaged 44 decibels for the right 
ear and 41 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 100 percent in his left ear.  The results do 
not represent an exceptional pattern of hearing in either 
ear.  See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears 
must be evaluated only under Table VI.

The mechanical application of the Rating Schedule to the 
November 2002 audiometric evaluation shows that the Veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In January 2004, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:






HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
50
LEFT
30
30
35
40

Pure tone threshold levels averaged 39 decibels for the right 
ear and 34 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 100 percent in his left ear.  The results do 
not represent an exceptional pattern of hearing in either 
ear.  See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears 
must be evaluated only under Table VI.

The mechanical application of the Rating Schedule to the 
January 2004 VA audiometric evaluation shows that the Veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In August 2005 the Veteran underwent a VA outpatient 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
30
LEFT
20
25
30
25

Pure tone threshold levels averaged 29 decibels for the right 
ear and 25 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 100 percent in his left ear.  The results do 
not represent an exceptional pattern of hearing in either 
ear.  See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears 
must be evaluated only under Table VI.

The Veteran told the audiologist that he was moderately 
frustrated when talking to members of his family.  He 
reported that he felt handicapped by his hearing loss and 
that he had difficulty when listening to the television or 
radio.  The Veteran reported difficulty with his hearing when 
visiting friends, relatives, and/or neighbors.  He stated 
that he had difficulty hearing in restaurants with relatives 
and friends.  The Veteran did not report that he hearing 
caused any difficulty with his personal or social life, to be 
embarrassed when meeting new people, to attend religious 
services less often, or to have arguments with family 
members.

The mechanical application of the Rating Schedule to the 
August 2005 VA audiological consultation shows that the 
Veteran had level I hearing in his right ear and level I 
hearing in his left ear, which warrants a noncompensable 
evaluation under Diagnostic Code 6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation during any period on appeal.  All audiological 
examination and consultation results correspond to a 
noncompensable evaluation under a mechanical application of 
the Rating Schedule.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing that either 
disability results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the August 2005 audiological consultation was 
conducted before the examination worksheets were revised to 
include the effects of hearing loss disability on 
occupational functioning and daily life.  The Veteran, as a 
lay person, is nevertheless competent to submit evidence of 
how the hearing loss affects his everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994)(finding that lay 
testimony is competent when it regards features or symptoms 
of injury or illness).  The audiologist noted in the August 
2005 consultation report that the Veteran reported that he 
felt handicapped by his hearing loss and that he had 
difficulty when listening to the television or radio.  The 
Veteran reported difficulty with his hearing when visiting 
friends, relatives, and/or neighbors.  He stated that he had 
difficulty hearing in restaurants with relatives and friends.  
The Veteran did not report that he hearing caused any 
difficulty with his personal or social life, to be 
embarrassed when meeting new people, to attend religious 
services less often, or to have arguments with family 
members.  Thus, the audiology consultation report did include 
information concerning how the Veteran's hearing loss affects 
his daily functioning.  The evidence does not show that the 
Veteran's difficulty hearing has resulted in marked 
interference with employment nor has the Veteran demonstrated 
any prejudice caused by a deficiency in the examination.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

IV.  Earlier Effective Date for Service Connection for 
Bilateral Hearing Loss

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for 
bilateral hearing loss was filed with VA on November 13, 
1991, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the Veteran's original claim of service connection for 
bilateral hearing loss was filed with VA.  An effective date 
of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
file a formal or informal application for service connection 
prior to November 13, 1991, VA is precluded, as a matter of 
law, from granting an effective date prior to November 13, 
1991, for service connection for bilateral hearing loss.  As 
such, entitlement to an effective date prior to November 13, 
1991, for service connection for bilateral hearing loss, must 
be denied.


ORDER

Entitlement to an effective date earlier than January 11, 
2000, for the grant of an evaluation of 100 percent disabling 
for rheumatoid arthritis of multiple joints, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date prior to November 13, 1991, 
for service connection for bilateral hearing loss, is denied.


REMAND

The Board observes that in a statement received by the RO in 
August 2000, the Veteran expressed disagreement with a June 
2000 decision that denied entitlement to TDIU and an 
application to reopen a claim of entitlement to service 
connection for a right testicular mass.  The Board further 
observes that in a statement received by the RO in May 2004, 
the Veteran expressed disagreement with an April 2004 
decision that granted entitlement to an annual clothing 
allowance, but, indicated that the Veteran would have to 
apply for a clothing allowance each year.  The claims file 
reflects that no statement of the case has been issued on 
these issues.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, these claims are being remanded for issuance 
of a statement of the case and to give the Veteran the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2007).  After the RO has issued the 
statement of the case, the claims should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the Veteran and his 
representative on the issues of 
entitlement to a clothing allowance, 
entitlement to TDIU, and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a right testicular mass so 
that the Veteran may have the opportunity 
to complete an appeal on these issues (if 
he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


